Beck, J.
I. In our opinion, the allegations of the petition as to the fraudulent combination of bidders at the sale, in *141which Strother participated, are fully supported by the evidence. Strother himself testifies positively and directly that such a combination existed, to which he was a party, and that the sale was conducted in pursuance therewith. ITe is not contradicted, but rather supported, by other witnesses, and upon this point there is no conflicting evidence.
1. tax sale: certfflcate* ° II. Easton, taking the certificate as the assignee of Strother, acquired no other or greater right than the purchaser at the sale, and, as to all the infirmities thereof, stands in his shoes. Watson v. Phelps, 40 Iowa, 482.
2.-: —: of proof. III. The plaintiff alleges in the petition, and establishes by evidence, the fraudulent character of the tax sale; he also sets up that West is not a bona fide holder of the title, that the conveyance to him was fraudulent as against plaintiff, for the purpose of defeating his defense to the tax title. The fraud alleged, as we have found, was established by the proof. Under these circumstances, the holder of the title under the fraudulent tax sale must show that he is a bona fide holder, and the onus of proof, in the first instance, rests upon him. Sillyman v. King, 36 Iowa, 207; Falconbury v. McIlravy et al., Id., 488; Lane v. Krekle, 22 Id., 400; Smith v. Sac County, 11 Wal., 139; Kitteridge et al. v. Chapman, 36 Iowa, 348; Throckmorton v. Ryder, infra.
The defendant made no attempt to show that West was a bona fide purchaser for value. His title, therefore, in this proceeding, must be regarded as tainted with the fraud shown to exist at its inception. It cannot be supported.
3. statute of tásale0”8: equity. IY. Defendant insists that plaintiff’ has slept upon his rights so long that equity will not now interfere to protect him. The period prescribed by the statute, five years> in which actions to recover land sold for taxes are limited, had not expired, when the suit was brought. While equity will, usually, in analogy to the law, follow the statutes of limitation, it will not, in any case, cut off rights of parties to relief within a time shorter than that prescribed by the statute for bringing actions at law, unless the other party is shown to have been prejudiced by *142delay in some manner, which would render it inequitable to grant the relief sought. It is not pretended that anything of the kind exists in the case before us. The delay, therefore, in bringing the action affords defendant no protection to his title.
4. tax sale : aside: reimtravsement of purchaser. Y. The defendant prays in his answer, which is made a cross-bill, that, if the tax title be held invalid, he may recover
the amount of the taxes paid by him, including the taxes for which the land was sold, with inter- , ,. . , . , ' ■ . . , , est thereon as provided by statute-. He is entitled to this relief. Everett v. Beebe, 37 Iowa, 452. He holds by virtue of the sale and deed the right of the State and county to the taxes. “The amount, therefore, which the owner, the plaintiff, should pay to the purchaser, the defendant, is the amount which he would have to pay to the treasurer in order to satify all the taxes, if they had not been paid by the purchaser.” Everett v. Beebe, supra. The cause will be remanded to the Circuit Court, where the amount to which the defendant is entitled under this rule will be ascertained. A decree will be there rendered setting aside the tax sale and deed, and declaring the title of defendant, West, to be fraudulent and void, and quieting the title in plaintiff. A judgment will be rendered in favor of the defendant and against plaintiff for the amount due him on account of taxes paid, to be determined as above pointed out.
Reversed and remanded.